UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 01-7985



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ADDO JAYSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-92-261-WMN, CA-01-1822-WMN)


Submitted:     March 21, 2002                 Decided:   April 2, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Addo Jayson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Addo Jayson seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We

dismiss the appeal for lack of jurisdiction because Jayson’s notice

of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on June

28, 2001.     Jayson’s notice of appeal was filed at the earliest on

November 11, 2001.    Because Jayson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                   2